Citation Nr: 0327946	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-13 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
fibromyalgia.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo





INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

Since the veteran timely appealed the rating initially 
assigned for her fibromyalgia, the Board must consider the 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  And 
the issue on appeal has been restated to reflect this 
consideration.


REMAND

VA's duty to assist the veteran in developing the evidence 
pertinent to her claim includes having her examined to obtain 
a medical opinion concerning the severity of her 
fibromyalgia.  38 U.S.C.A. § 5103A(d) (West 2002); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  She contends the 
condition is more severe than when last examined in August 
2002.  

In addition, the veteran asserted in her substantive appeal 
that she has been to numerous clinics and had numerous tests 
for fibromyalgia.  The Board is unsure whether all of her 
medical treatment records pertaining to her fibromyalgia are 
currently on file.  So she must be given another opportunity 
to identify any additional medical records that need to be 
obtained.  

Also note that on November 9, 2000, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  And the 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Board will assume for the purpose of this remand that the 
liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the issue on appeal.  
But see, too, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  On remand, the RO should develop the claim in 
accordance with the VCAA.  

In December 2002, the Board received additional evidence from 
the veteran.  In light of the need to remand this case for 
other reasons, the RO can consider this evidence after 
receiving the case back from the Board.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the veteran to obtain the 
information necessary to acquire her 
complete clinical records pertaining to 
any treatment for her fibromyalgia, 
which are not currently of record.

2.  Also review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure compliance with the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107), and the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs and any 
other applicable legal precedent.

3.  Then schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion concerning the current 
severity of her fibromyalgia.  All 
diagnostic studies and tests needed to 
make this determination should be 
conducted.  In particular, though, the 
examiner should determine if the 
veteran's fibromyalgia is constant and 
refractory to therapy, if she has 
widespread musculoskeletal pain and 
tender points, if she has irritable bowel 
symptoms, sleep disturbance, stiffness, 
paresthesias, depression, anxiety, or 
Raynaud's-like symptoms.  The claims 
folder must be made available to the 
examiner for a review of the veteran's 
pertinent medical history.

4.  Upon completion of the above 
development, and any other necessary 
development, readjudicate the veteran's 
claim for an initial rating higher than 
10 percent for her fibromyalgia.  If her 
claim continues to be denied, send her 
and her representative a supplemental 
statement of the case and give them time 
to respond before returning the appeal to 
the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




